     Case 1:19-cv-00271-N Document 13 Filed 07/30/19 Page 1 of 1                   PageID #: 72



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


THE TRAVELERS INDEMNITY                          :
COMPANY,

               Plaintiffs,                       :
v.                                                   CIVIL ACTION 19-00271-N

CLEMONS MARKETING LLC, et al,                    :

               Defendant(s).                     :



                               CLERK'S NOTICE OF CLOSING


        Pursuant to the filing of the Notice of Voluntary Dismissal, filed by the plaintiff on July

29, 2019 (Doc. 11), and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), this action is

CLOSED.

        DONE this 30th day of July, 2019.

                                                      CHARLES R. DIARD, CLERK

                                              By:      s/Sandra Rey
                                                      Deputy Clerk
